  Patricia M. Hamill
  (Pa. I.D. No. 48416)
  CONRAD O’BRIEN PC
  1500 Market Street, Centre Square
  West Tower, Suite 3900
  Philadelphia, PA 19102
  Tel: (215) 864-9600
  Fax: (215) 864-9620
  phamill@conradobrien.com
  (Admitted Pro Hac Vice)

  David G. Harrison
  (VSB #17590)
  THE HARRISON FIRM, PC
  5305 Medmont Circle SW
  Roanoke, VA 24018
  Tel: (540) 777-7100
  Fax: (540) 777-7101
  david@harrisonfirm.us

  Attorneys for Plaintiff John Doe


                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


   JOHN DOE,

          Plaintiff,                      Civil Action No.:
                                          6:19-cv-00023
   v.

   WASHINGTON AND LEE                     Plaintiff’s Memorandum of Law in
                                          Opposition to Defendant’s
   UNIVERSITY,
                                          Motion to Dismiss
           Defendant.




Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 1 of 24 Pageid#: 251
  I.     INTRODUCTION

         Plaintiff John Doe (“John”) filed this lawsuit against Washington and Lee University

  (“W&L” or “the University”) for unlawful gender discrimination and retaliation in violation of

  Title IX (Counts I and II), breach of implied contract (Count III), and negligence (Count IV)

  resulting from the University’s grievous mishandling of a false accusation of sexual misconduct

  brought against him by a female W&L student in John’s sophomore year at W&L, and its

  subsequent refusal to reinstate John after he served his disciplinary suspension, despite John’s

  fulfillment of all of W&L’s initial conditions for reinstatement.

         W&L has moved to dismiss only John’s claims for breach of implied contract and

  negligence.

         With respect to the implied contract claim, W&L attacks the sufficiency of John’s

  allegations by mischaracterizing the legal and factual basis for the claim. W&L argues that John

  “has concocted a novel contract theory” that his payment of tuition established an implied

  contract between him and W&L, but that theory necessarily fails because Virginia does not

  recognize implied contracts between students and their universities based solely on tuition

  payment. W&L then argues that, even if John could establish an implied contract between him

  and W&L, he has not alleged any facts showing a breach of this contract.

         W&L’s argument is wrong for three reasons.

         First, John does not rely solely on payment of tuition as the legal basis for his implied

  contract claim. The Complaint clearly and explicitly alleges an independent implied contract

  claim based on W&L’s conditions and implied promises for John’s reinstatement set forth in

  three documents that W&L provided to John prior to his first reinstatement application. W&L

  subsequently breached its implied promises when it denied John’s two reinstatement applications

  through a “bait and switch” tactic – i.e., W&L imposed a new, previously undisclosed, and



Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 2 of 24 Pageid#: 252
  unattainable academic condition for reinstatement. The Complaint alleges W&L’s conditions,

  implied promises, and breaches in detail.

         Second, with respect to the payment of tuition theory, W&L cites an opinion by the

  Fourth Circuit to support its argument that Virginia does not recognize an implied contract based

  on the payment of tuition. But, as more fully explained below, that case is an unpublished, non-

  precedential opinion and is not binding on district courts in this Circuit. The tuition payment

  theory rests on the well-settled notion that, “[w]here an express contract is not made, but might

  have been, or in equity and good conscience should have been made, the law will impose the

  duty and infer the necessary promises to effect a contractual relationship between the parties.”

  Virginia Block Co. v. Virginia Mut. Ins. Agency, Inc., 16 B.R. 771, 774 (W.D. Va. Bank. 1982)

  (citation omitted).

         Third, W&L is wrong that John has not alleged any facts showing a breach of implied

  contract under the tuition payment theory. To the contrary, as alleged in the Complaint, that

  theory imposes on universities like W&L a duty not to suspend or expel students for disciplinary

  misconduct arbitrarily, capriciously, maliciously, discriminatorily, or otherwise in bad faith. The

  Complaint alleges multiple breaches of that contractual obligation, explicitly identifying W&L’s

  arbitrary, capricious, and discriminatory conduct in every phase of the investigative and

  adjudicative process in John’s disciplinary proceeding.

         As alleged in the Complaint, and summarized in detail below, John has more than

  adequately alleged facts supporting his two implied contract theories to withstand W&L’s

  motion to dismiss.

         With respect to the negligence claim, W&L argues Virginia law does not recognize a

  “special duty” of care with respect to university and college disciplinary proceedings, and that to



                                                   2

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 3 of 24 Pageid#: 253
  the extent a duty did exist it came from the alleged implied contractual relationship between John

  and W&L, and thus, runs afoul of the economic loss rule. For the reasons set forth in detail

  below, John has adequately alleged that W&L had a legal duty independent of any contractual

  duty to exercise due care in the disciplinary process under general negligence principles.

  However, John pleaded his negligence claim in the alternative to his implied contract claim, so

  that if this Court finds an implied contract existed, John will not pursue a negligence claim.

  II.    FACTUAL ALLEGATIONS IN THE COMPLAINT APPLICABLE TO JOHN’S
         BREACH OF IMPLIED CONTRACT AND NEGLIGENCE CLAIMS

         The following facts alleged in the Complaint are applicable to John’s breach of implied

  contract and negligence claims. As explained in the Introduction, John’s implied contract claim

  is based on two theories of liability with respect to two separate, but related, events: (i) W&L’s

  conduct during the reinstatement proceeding, and (ii) W&L’s conduct during the disciplinary

  proceeding. John’s negligence claim is based on his allegation that W&L breached its duty of

  care in its conduct during the disciplinary proceeding. Here, John recites the factual allegations

  supporting both claims and theories in the chronological order in which they appear in the

  Complaint, starting with the disciplinary proceeding, followed by the reinstatement proceeding.

         A.      The Disciplinary Proceeding

                 1.      The Alleged Incident

         On or about March 13, 2017, a female W&L student (referred to as “Jane Roe” or “Jane”

  in the Complaint) reported to W&L that, in the early morning hours of March 12, 2017, she and

  John Doe (who were sophomores and close friends) engaged for the first time in consensual

  sexual activity, including mutual kissing, touching, and oral sex which she performed briefly on

  John. Although the two then engaged in sexual intercourse, Jane claimed the next day in her

  report to W&L that she had not consented to the intercourse, because she fell asleep and had no


                                                   3

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 4 of 24 Pageid#: 254
  memory of it. She claimed she only realized she and John had engaged in sexual intercourse

  when she awoke in John’s room that morning and saw a condom in the trash can. She also

  claimed she would only consent to sexual intercourse with a partner with whom she wanted a

  relationship, and John did not fit that criterion. She acknowledged she had consented to all the

  sexual activity before intercourse. (Compl. ¶¶ 11-12, 133, 137-149, 164-165).

                 2.     The Investigation

         W&L Title IX Coordinator, Lauren Kozak, was lead investigator on the case and

  Associate Dean of Students, Jason Rodocker, was co-investigator. (Id. ¶¶ 15, 151).

         As noted, Jane Roe told the investigators that, on the night in question, she and John

  engaged in consensual sexual activity, but she claimed the next day that she had not consented to

  the intercourse, because she fell asleep and had no memory of it. (Id. ¶ 11).

         Jane told the investigators she had consumed only a moderate amount of alcohol that

  evening, had taken her usual dosage of her prescribed antidepressant medication, and did not

  think that she was intoxicated during the alleged incident. (Id. ¶¶ 13, 17, 154-155).

         Jane’s claim to have fallen asleep and her alleged lack of memory of engaging in

  intercourse raised obvious evidentiary questions about incapacitation: Had she consumed too

  much alcohol, so that she lacked capacity to give consent? Or, had she consumed only a

  moderate amount of alcohol (as she herself claimed), but because she had also taken her

  prescribed antidepressant medication, had that combination caused her to experience a medical

  condition known as “black out,” a period during which she would appear to be normal and

  functioning to John and others observing her, but as to which she had no memory? If that were

  the case, John would have reasonably believed Jane had consented to the activity. (Id. ¶ 13).

         But, if neither excess alcohol consumption nor alcohol-and-drug interaction caused

  Jane’s memory loss, then Jane’s story that she simply “fell asleep” and had no memory of the
                                                   4

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 5 of 24 Pageid#: 255
  intercourse would not be credible. How could she possibly explain why she did not wake up

  from her sleep at the time the intercourse occurred? (Id. ¶ 14).

         W&L’s investigators raised the incapacitation question with the parties and two witnesses

  who had personally observed Jane Roe at different times on the night in question. (Id. ¶ 15).

         These witnesses told the investigators Jane Roe did not appear drunk, incapacitated, or

  unable to function or to know her whereabouts. One of the witnesses, identified as Witness A in

  the Investigative Report, had engaged in consensual sexual intercourse with Jane Roe earlier that

  same evening. He told the investigators Jane seemed fine. The other witness was the driver who

  took Jane back to her room after her time with Witness A. He told the investigators Jane

  appeared sober. (Id. ¶ 16, 160-161).

         The investigators found no evidence that Jane had been illicitly drugged by anyone that

  evening. Jane herself told the investigators she was not drunk or incapacitated. John told the

  investigators that Jane and he discussed having sex, the two agreed he should get a condom, and

  Jane was fully aware of and an active participant in the sexual intercourse. (Id. ¶ 17).

         Thus, the investigators had gathered cumulative, independent, and corroborating evidence

  that Jane was not drunk or otherwise physically incapacitated, unable to give consent, or

  incapable of awakening from sleep upon sexual penetration. That evidence should have called

  into question, if not conclusively refuted, Jane’s story that she simply fell asleep and did not

  awaken during the intercourse. (Id. ¶¶ 18, 154, 161, 164, 192).

         Instead, approximately 12 days before the hearing date in the case, a University

  Counseling Center psychologist, Dr. Janet Boller, met with Jane Roe. Based solely on that one

  meeting, Boller prepared a report in which she concluded that Jane Roe exhibited symptoms of

  Acute Stress Disorder. The clear implication of Boller’s report was that Jane’s Acute Stress



                                                    5

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 6 of 24 Pageid#: 256
  Disorder was the result of an alleged sexual assault, and was not a pre-existing condition, even

  though Jane had been taking a prescribed antidepressant medication. (Id. ¶ 18).

         The investigators accepted the Boller report as “medical evidence” relevant to Jane’s

  allegations and sent it to the Hearing Panel for its consideration. It was not until the day before

  the hearing, when the investigators provided John with a revised hearing packet, that John saw

  the Boller report for the first time. With so little time before the hearing, John had no

  meaningful opportunity to object to the report, or to engage his own rebuttal medical expert for

  the hearing. (Id. ¶¶ 19-20).

         Upon information and belief, subject to discovery in this matter, Jane Roe had been

  referred to Boller by the investigators. (Id. ¶ 21).

         The investigators subjected John to a “surprise” report – a purported expert medical

  report by ambush – the effect of which was to bolster Jane’s credibility and counteract the

  exculpatory evidence on the issue of incapacitation. By so doing, the investigators violated their

  obligation to remain neutral, objective, and fair to both parties. They accepted “medical

  evidence” on behalf of one party over the other, and then withheld the evidence from the other

  party until the eve of the hearing, when it was too late to do anything about it. Such an action

  indicates that the investigators intentionally subjected John to unfair, arbitrary, and

  discriminatory (or at the very least negligent) investigative treatment. (Id. ¶ 22).

         The investigators knew that Boller was not a neutral, independent medical expert. As a

  therapist in the University Counseling Center, she was employed by W&L, an affiliation which

  could influence her to act in her employer’s best interest. Beyond that, Boller was the

  University’s designated contact person for the University-sponsored Student Sexual Assault

  Survivor Support Group. W&L’s Counseling Center web site states that, “[t]his support group is



                                                    6

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 7 of 24 Pageid#: 257
  open to students who have experienced a sexual assault and are seeking support in their recovery.

  Contact Dr. Janet Boller at jboller@wlu.edu for more information.” (Id. ¶ 24).

         Thus, Boller’s professional duties as an employee at W&L included supporting students

  who claim to have experienced a sexual assault, and who are treated by W&L and Boller as

  “survivors” of sexual assault. (Id. ¶ 25).

         In contrast to their conduct in accepting (and possibly facilitating) “medical evidence”

  favorable to Jane, the investigators failed to gather potentially exculpatory evidence or seek

  expert opinion to determine whether Jane’s consumption of a moderate amount of alcohol, in

  combination with her antidepressant medication, could have caused her to experience a memory

  “ black out” at a certain point in the evening, during which she appeared alert, aware of her

  surroundings, and functioning normally, as John and at least two other witnesses told the

  investigators. (Id. ¶ 26). This evidence would have shown that John had no way to know that

  Jane was not in a normally functioning state of mind. (Id. ¶¶ 123-128).

         The investigators also failed to interview other students who had spent time with Jane

  that evening and who might have provided further corroboration of Jane’s lucidity. (Id. ¶ 27).

                 3.      The Hearing

         After the investigation ended, a three-member Hearing Panel held a hearing attended by

  John and Jane Roe and the two investigators. No witnesses were called and no written transcript

  or audio recording was made of the hearing. (Id. ¶¶ 172, 174-175). The Panel found John

  responsible for nonconsensual sexual penetration by concluding that Jane was “either asleep or

  nearly asleep” during the intercourse and was not capable of providing consent. (Id. ¶¶ 34, 176,

  188). The Panel sanctioned John with a one-term suspension. (Id. ¶ 199).

         The Hearing Panel acknowledged there was no objective or corroborating evidence to

  support Jane’s allegation that she did not consent to sexual intercourse. The Panel explained
                                                   7

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 8 of 24 Pageid#: 258
  that, “the decision in this case came down to the credibility of the complainant and the

  respondent.” (Id. ¶¶ 28-29). In making its credibility determinations, however, the Panel relied

  on gender stereotypes about sexual preferences, failed to question two witnesses whose

  statements to the investigators called into question Jane Roe’s credibility, and invented out of

  whole cloth an arbitrary and absurd definition of incapacitation from which the Panel concluded

  that Jane did not consent to sexual intercourse because she was “either asleep or nearly asleep.”

  (Id. ¶¶ 28-36, 177-194).

         For example, in its decision, the Panel explained it “had trouble” with John’s claim that

  receiving oral sex from a friend felt “weird,” but that John would proceed to have sexual

  intercourse with Jane. When the Panel questioned John about why he felt discomfort over oral

  sex but not sexual intercourse with Jane, the Panel found that John’s “[a]nswer to this question,

  as well as others, lacked detail and conviction.” Based on this flimsy, irrelevant quibble with

  John’s sexual preferences, the Panel discredited John’s credibility and his version of events. (Id.

  ¶¶ 30, 171). The Panel arbitrarily imposed its own sexual mores and judgment in assessing

  John’s alleged sexual misconduct. In fact, John provided a detailed account of his interaction

  with Jane, and his sexual preferences had no bearing on his credibility concerning what

  happened that evening. (Id. ¶ 178).

         By contrast, the Hearing Panel credited Jane’s story that she would not have consented to

  sexual intercourse with John because she had a “personal rule” that “she only has full sexual

  intercourse with partners if she is interested in a relationship,” and “she has never been interested

  in that type of relationship with the Respondent.” (Id. ¶¶ 31, 179). Without any factual basis,

  the Hearing Panel accepted Jane’s “sexual preference” testimony as “consistent and credible.”

  (Id. ¶¶ 32, 180).



                                                    8

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 9 of 24 Pageid#: 259
         The Panel’s credibility assessment regarding the effect of alcohol also used a standard

  that was arbitrary, capricious, and discriminatory. Even though both parties acknowledged

  alcohol consumption, the Panel only considered that issue with respect to John’s memory and

  credibility. The Panel disbelieved John’s testimony that “his memory of the night in question

  was not impacted” by his intake of wine and marijuana. The Panel faulted his memory regarding

  the “sequence of events, general timing of events and how his pants got back on,” and critiqued

  his “fuzzy” memory “on other details.” (Id. ¶¶ 185-186). By contrast, the Panel never

  questioned Jane’s alcohol intake or her memory of events, even though Jane claimed to have

  suffered a complete loss of memory of engaging in sexual intercourse, but had compete recall of

  events preceding the intercourse. (Id.)

         Similarly, John told the Panel he could see that Jane’s eyes were open during intercourse

  (and thus she was awake), because the room was illuminated from outside lighting sources. The

  Panel discredited John’s testimony, concluding that the room was too dark for him to have seen

  that her eyes were open. But, the investigators had not asked John about the light level in his

  room, nor had they made an on-site visit to assess the nighttime illumination. Thus, the Panel’s

  finding about the darkness of the room had no evidentiary basis at all. (Id. ¶ 187).

         Likewise, the Panel’s failure to call and question credibility witnesses was arbitrary,

  capricious, and discriminatory. The Panel knew from the Investigative Report that Jane Roe had

  engaged in consensual sexual intercourse earlier that same evening with Witness A. (Id. ¶¶ 32,

  181). Even though Jane had put her sexual history at issue by claiming she would not have

  consented to sexual intercourse with John because of her “personal rule” limiting sexual

  intercourse to those with whom she wanted to be in a relationship, the Hearing Panel did not

  question Jane about Witness A. Nor did the Panel call Witness A to question him about whether



                                                   9

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 10 of 24 Pageid#: 260
  Jane had told him about her “personal rule,” or whether she had expressed to him an interest in

  having a relationship before she consented to “full sexual intercourse.” (Id. ¶¶ 33, 182).

         In addition, the Panel did not call either Witness A, or a second witness (the driver who

  took Jane back to her room after her sexual encounter with Witness A), to question them about

  Jane Roe’s level of intoxication, incapacitation, or consciousness. Both witnesses told the

  investigators they observed Jane late that evening, and she did not appear drunk, incapacitated,

  or unable to function or to know her whereabouts. The Hearing Panel chose not to hear from

  either of these witnesses on this issue. (Id. ¶¶ 15-17, 175). It appears the Panel had come to a

  foregone conclusion.

         Finally, the Hearing Panel’s ultimate finding that Jane “was not capable of providing

  consent because she was either asleep or nearly asleep” was completely arbitrary and capricious.

  The Hearing Panel knew that a finding of incapacitation and inability to provide consent required

  evidence demonstrating by a preponderance of the evidence that a person had been physically

  incapacitated from alcohol or other drug consumption, or was asleep, unconscious, unaware, or

  otherwise physically helpless. (Id. ¶¶ 34, 189). The fact that a person was “nearly asleep” or

  that a person was “either asleep or nearly asleep” was not a basis for the Hearing Panel to find

  that the person was unable to give consent.

         The Hearing Panel did not find that Jane Roe was physically incapacitated from alcohol

  or other drug consumption, or that she was unconscious, unaware, or otherwise physically

  helpless. The testimony of the parties and witnesses established that Jane had none of these

  incapacities. Jane herself claimed only that she fell asleep. But, if that were truly the case, she

  would have awakened upon sexual penetration. The Hearing Panel’s decision did not mention,




                                                   10

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 11 of 24 Pageid#: 261
  much less consider, how it was possible for Jane to simply fall asleep, but to not awaken when

  John penetrated her. (Id. ¶¶ 36, 192).

                 4.      The Appeal

         John’s appeal was denied by a three-member Appeal Panel. (Id. ¶¶ 202-203). The

  Appeal Panel failed to reverse the Hearing Panel’s finding of responsibility, despite the multiple

  deficiencies of proof in the Panel’s determinations cited above. If for no other reason, the

  Appeal Panel should have reversed the Hearing Panel’s decision based on the Panel’s reliance on

  a definition of inability to give consent that was arbitrary and capricious. (Id. ¶¶ 37, 204-206).

         B.      The Reinstatement Proceeding

         The Hearing Panel sanctioned John with a one-term suspension, after which he would be

  eligible to return to W&L. (Id. ¶ 1). In the nearly two years since John has been eligible to

  return, spanning six academic terms, W&L has refused to accept John back on campus as a

  student in good standing, even though he fulfilled all the conditions that the University initially

  set forth for his reinstatement. W&L twice has added a new, previously undisclosed, and

  unattainable academic condition to justify its rejections of John’s two reinstatement applications.

  (Id. ¶¶ 2-9, 209-244). W&L’s “bait and switch” tactic to deny John’s requests for reinstatement

  was a blatant breach of its obligation to make good on the implied promises it had made to John

  prior to John’s first reinstatement application.

         W&L’s initial conditions and implied promises were set forth in three separate

  documents provided by W&L to John in advance of his first reinstatement submission. Those

  documents included the Hearing Panel’s sanction form, a letter dated May 31, 2017 to John from

  W&L’s Vice President for Student Affairs and Dean of Students, Sidney Evans, and W&L’s

  reinstatement application form. (Id. ¶¶ 209, 210, 279).



                                                     11

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 12 of 24 Pageid#: 262
          These initial conditions in total included: (1) successful completion of counseling for

  substance and sexual abuse; (2) an evaluation from John’s treating health care provider as to

  whether his behavioral concerns have been resolved or improved to the point of qualifying him

  for return to the University; and (3) “approximately forty hours per week in constructive

  undertakings,” that “can include any combination of course work at an accredited four-year

  college or university, employment, volunteer/community service, or similarly enriching

  opportunities.” (Id. ¶¶ 209-210, 229).

          After receiving these reinstatement conditions from W&L, John submitted two

  reinstatement applications, the first on November 15, 2017 for reinstatement for the Winter Term

  2018, and the second on July 29, 2018 for reinstatement for the Fall 2018 Term. (Id. ¶¶ 209,

  220).

          In fulfillment of W&L’s conditions set forth in the Hearing Panel sanction form, the May

  31, 2017 Evans letter, and the reinstatement application form, John submitted proof to the

  University that he had participated in substance and sexual abuse counseling and provided the

  University with an evaluation from his treating psychologist, a Ph.D.-trained professional with

  over 30 years of experience in the areas of substance abuse and relationship issues. Based on

  multiple weekly sessions with John and several assessment questionnaires, the psychologist

  concluded John posed no danger of sexual or alcohol abuse (“he does not present as a sexual

  predator and poses no danger to the other students,” his “alcohol consumption is consistent with

  his peers,” he is aware of “the importance of setting limits in situations that could be fraught with

  risk after drinking”). The psychologist concluded that John “is able to comply with the

  requirements of his re-instatement.” (Id. ¶¶ 3-4, 209-213).




                                                   12

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 13 of 24 Pageid#: 263
         John also submitted his own reinstatement and personal reflection essays; as well as

  letters of recommendation in support of his reinstatement from the priest who supervised his

  volunteer activities with a local parish in support of a Venezuelan refugee family and from his

  direct supervisor at his former high school where John organized fund drives for the school’s

  food pantry and worked with freshman groups on volunteer service activities. John provided

  W&L with information concerning his five-year employment history with a summer camp and

  his work with a realty company assisting with rental property listings. (Id. ¶¶ 5-6, 214).

         In rejecting John’s first application, W&L arbitrarily and without warning added a new,

  unattainable condition: John had to enroll for “full-time coursework, in person, at a college or

  university accredited by one of the six regional accrediting agencies.” (Id. ¶¶ 215-216)

  (emphasis added). W&L knew that John could not comply with this previously undisclosed

  condition. While W&L had forbidden John to step foot upon its campus, it now required him to

  gain admittance to another institution for full-time coursework, even though his W&L

  disciplinary record – which he would have to disclose – made admittance to another school

  highly improbable, if not impossible. (Id. ¶¶ 217-218).

         In rejecting John’s second application, W&L persisted in demanding the impossible,

  rebuking John because “you have not demonstrated successful coursework in a rigorous

  academic environment.” (Id. ¶ 230) (emphasis added). Despite the near impossibility of even

  being accepted for coursework in a rigorous academic environment in light of John’s suspension

  from W&L for sexual misconduct, W&L now demanded that John demonstrate “successful”

  completion of such coursework at another school as a condition of reinstatement. (Id. ¶ 231).

         By imposing a previously undisclosed and unattainable condition for reinstatement as a

  basis for twice rejecting John’s reinstatement applications, W&L breached the conditions and



                                                  13

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 14 of 24 Pageid#: 264
  implied promises for reinstatement set forth in the Hearing Panel form, the May 31, 2017 letter,

  and the reinstatement application. (Id. ¶ 279). The University compounded its arbitrary and

  capricious conduct in the disciplinary proceeding by using the reinstatement proceeding as a

  means to punish John far beyond the one-term suspension that the Hearing Panel imposed,

  effectively converting the one-term suspension into an expulsion. (Id. ¶¶ 234, 278).

         Ironically, after his second reinstatement rejection from W&L, John applied to

  prospective transfer schools, since it had become clear W&L was acting in bad faith in the

  reinstatement process. In all his applications, he truthfully disclosed his disciplinary record from

  W&L. He was rejected by all four colleges and universities to which he applied. His W&L

  disciplinary record almost certainly was a major factor in all four rejections. (Id. ¶¶ 232, 233).

         As a result, John’s education is at a standstill; he has lost his ability to complete his

  undergraduate education at W&L or any other school; he has been stigmatized by W&L as a

  sexual offender; and his employment and economic future is completely compromised. (Id. ¶¶ 2,

  239-244).

  III.   ARGUMENT

         A.      Standard of Review

         “A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a complaint to determine

  whether the plaintiff has properly stated a claim; ‘it does not resolve contests surrounding the

  facts, the merits of the claim, or the applicability of defenses.’” Doe v. Washington and Lee

  Univ., 2015 WL 4647996, at *1 (W.D. Va. Aug. 5, 2015), quoting Republican Party of North

  Carolina v. Martin, 980 A.2d 943, 952 (4th Cir. 1992). The complaint’s “[f]actual allegations

  must be enough to raise a right to relief above the speculative level … with all allegations in the

  complaint taken as true and all reasonable inferences drawn in the plaintiff’s favor.” Washington

  and Lee, supra, citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Chao v. Rivendell

                                                   14

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 15 of 24 Pageid#: 265
  Woods, Inc., 415 F.3d 342, 346 (4th Cir. 2005). Rule 12(b)(6) does “not require heightened fact

  pleading of specifics, but only enough facts to state a claim to relief that is plausible on its face.”

  Twombly, 550 U.S. at 570.

         B.      The Complaint Sufficiently Pleads Breach of Implied Contract

                 1.      John’s Implied Contract Claim Based on the Reinstatement
                         Proceeding

         As explained in the Introduction, W&L wrongly claims that the only basis for John’s

  breach of implied contract claim is payment of tuition. In fact, as explicitly and clearly alleged

  in the Complaint, John asserts a breach of implied contract claim – separate and independent

  from the payment of tuition implied contract claim – based on W&L’s conduct during the

  reinstatement proceeding. The Complaint alleges the existence of three reinstatement documents

  provided by W&L to John in advance of his first reinstatement application that set forth

  conditions and implied promises for his reinstatement. Those documents were the Hearing Panel

  sanction form, the May 31, 2017 Evans letter to John, and W&L’s reinstatement application.

  (Compl. ¶¶ 209, 210, 279). 1

         As explained in Section II.B., the conditions in those documents in total included: (1)

  successful completion of counseling for substance and sexual abuse; (2) an evaluation from

  John’s treating health care provider as to whether his behavioral concerns have been resolved or

  improved to the point of qualifying him for return to the University; and (3) “approximately forty

  hours per week in constructive undertakings,” that “can include any combination of course work




  1
   John’s reinstatement claim does not depend on W&L’s Sexual Misconduct Policy. The three
  reinstatement documents upon which John’s reinstatement claim is based are completely independent and
  separate from the Sexual Misconduct Policy.


                                                    15

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 16 of 24 Pageid#: 266
  at an accredited four-year college or university, employment, volunteer/community service, or

  similarly enriching opportunities.” (Id. ¶¶ 209-210, 229).

         These documents constituted an implied promise and created in John a reasonable

  expectation that W&L would act in good faith in evaluating John’s fitness to return to W&L

  based on his fulfillment of the conditions W&L had set forth in these documents.

         In reliance on W&L’s representations and conditions in these official documents, John

  submitted two reinstatement applications, in which he demonstrated his fulfillment of W&L

  conditions, including proof of substance and sexual abuse counseling, a behavioral assessment of

  John’s fitness to return to W&L from his treating psychologist, proof of his participation in a

  range of “constructive undertakings,” including volunteer work and employment, and letters of

  recommendation in support of his reinstatement from the priest of a local parish church who

  supervised John’s volunteer work assisting a Venezuelan refugee family and from his direct

  supervisor at his former high school who supervised his volunteer work for the school’s food

  pantry and freshman volunteer service program. (Id. ¶¶ 3-6, 209-214, 220).

         John fully complied with W&L’s conditions set forth in the Hearing Panel sanction form,

  the May 31, 2017 letter, and W&L’s reinstatement application. Based on his compliance with

  W&L’s conditions, John had a reasonable expectation of reinstatement.

         Instead, as alleged in the Complaint, W&L breached its conditions and implied promises

  when it twice rejected John’s reinstatement applications by imposing a previously undisclosed

  and unattainable condition of “full-time coursework” and “successful coursework” in person in a

  “rigorous academic environment.” W&L knew this new condition, which required John to enroll

  full-time in another college or university, was impossible for John to satisfy given his suspension

  from W&L for sexual misconduct. (Id. ¶¶ 215-218, 231, 279). Virginia law requires that there



                                                  16

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 17 of 24 Pageid#: 267
  be a “prominent notation” on John’s academic transcript of his suspension for “sexual violence.”

  Va. Code Ann. § 23.1-900. Moreover, W&L’s “full-time coursework” condition imposed an

  academic requirement for reinstatement on what was a purely disciplinary suspension.

         W&L’s conduct was arbitrary, abusive, and in bad faith – W&L misused the

  reinstatement process and imposed a bogus (and impossible) academic requirement to punish

  John far beyond the one-term suspension that the Hearing Panel imposed, effectively converting

  the one-term suspension into an expulsion. (Id. ¶¶ 234, 278).

         W&L will doubtless argue that its reinstatement documents never promised or guaranteed

  reinstatement, and that W&L always retained the privilege and prerogative to unilaterally change

  the conditions of reinstatement at any time, including changing them so as to be impossible of

  attainment. The implied contract theory of liability seeks to prevent such arbitrary and unjust

  conduct. In such circumstances, Virginia recognizes an implied-in-law contract: “Where an

  express contract is not made, but might have been, or in equity and good conscience should have

  been made, the law will impose the duty and infer the necessary promises to effect a contractual

  relationship between the parties.” Virginia Block Co. v. Virginia Mut. Ins. Agency, Inc., 16 B.R.

  771, 774 (W.D. Va. Bankr. 1982) (citation omitted).

         The Supreme Court of Virginia has long recognized implied-in-law contracts as a means

  to impose a legal duty and infer a promise in order to avoid injustice. See, e.g., Spectra-4, LLP v.

  Uniwest Commer. Realty, Inc., 772 S.E.2d 290, 293-94 (Va. 2015) (“implied-in-law contracts, or

  ‘quasi contracts,’ establish liability ‘from an implication of law that arises from the facts and

  circumstances, independent of agreement or presumed intention”) (citation omitted); City of

  Norfolk v. Norfolk Cnty., 91 S.E. 820, 825 (Va. 1917) (“The fiction of an [implied-in-law




                                                   17

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 18 of 24 Pageid#: 268
  contract] will not be indulged in every case, but only where, in equity and good conscience, the

  duty to make such a promise exists.”)

         The “equities of the situation” with respect to John’s reinstatement provide justification

  for this Court to “impose a contract implied in law.” Virginia Block, 16 B.R. at 774.

         These allegations fully support a breach of implied contract claim and withstand W&L’s

  motion to dismiss.

                 2.      John’s Implied Contract Claim Based on Payment of Tuition

         In the Complaint, John asserts that his payment of tuition, enrollment, and attendance at

  W&L created in him a reasonable expectation that the University would allow him to earn his

  degree, so long as he maintained satisfactory grades and complied with University rules and

  policies. The Complaint alleges that under this implied contract the parties owed each other

  certain duties, and in particular, W&L had a duty not to suspend John for disciplinary

  misconduct arbitrarily, capriciously, maliciously, discriminatorily, or otherwise in bad faith. The

  Complaint alleges that W&L breached these contractual obligations by suspending John for

  sexual misconduct through an investigative and adjudicative process that in the ways, and for the

  reasons, set forth in detail in the Complaint, were arbitrary, capricious, malicious, discriminatory,

  and conducted in bad faith. (Id. ¶¶ 273-277).

         W&L argues that Virginia does not recognize an implied contract between students and

  their universities based solely on the payment of tuition. In support of this argument, W&L cites

  an opinion by the Fourth Circuit, Butler v. Rector & Bd. of Visitors of Coll. of William & Mary,

  121 F. App’x 515 (4th Cir. 2005). But, Butler is an unpublished per curiam opinion, and is

  prefaced with this caveat: “Unpublished opinions are not binding precedent in this circuit.”

  Thus, Butler is not binding on this Court.



                                                   18

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 19 of 24 Pageid#: 269
          In addition, Butler is inapposite here, because it did not involve a motion to dismiss. The

  district court in Butler dismissed the plaintiff’s breach of implied contract claim pursuant to

  Federal Rule of Civil Procedure 50(a) – i.e., after the case proceeded to a jury trial and the

  district court granted William and Mary’s motion for judgment as a matter of law at the close of

  plaintiff’s evidence on the basis of legally insufficient evidence. 121 F. App’x at 518; see also

  Rule 50(a) (judgment as a matter of law may be granted if “the court finds that a reasonable jury

  would not have a legally sufficient evidentiary basis to find for the party on that issue”).

          It is true that courts in this Circuit following Virginia law hold that a university’s student

  handbook and sexual misconduct policy are not enforceable contracts because the promises in

  them are aspirational statements, educational ideals, or policies that are “subject to continual

  examination and revision.” See Washington and Lee, 2015 WL 4647996, at *11 (internal

  citations omitted). The payment of tuition theory of implied contract does not rely on the student

  handbook or the sexual misconduct policy, but rather, derives from the equitable notion that,

  “when the equities of the situation so dictate, a court may impose a contract implied in law, or

  quasi-contract, on the parties regardless of their intent.” Virginia Block Co., 16 B.R. at 774; see

  also Spectra-4, 772 S.E.2d at 293-94; Norfolk, 91 S.E. at 825, supra. 2

          It surely cannot be the case that a university’s appointed Title IX investigators, Hearing

  Panel members, and Appeal Panel members can act arbitrarily and in bad faith with impunity in

  a student disciplinary proceeding with the potential for suspension or expulsion. Other courts

  have examined student breach of contract claims for the limited purpose of determining whether



  2
    W&L also cites the district court’s opinion in Doe v. Marymount Univ., 297 F. Supp. 3d 573, 588 (E.D.
  Va. 2018), to support its argument that “the Supreme Court of Virginia has never held that ‘an implied
  contract is created between a student and his or her university merely through the payment of tuition.’”
  Marymount does not contradict John’s point here, which is that Virginia law permits a court to impose a
  legal duty and infer a promise when the “equities of the situation so dictate.”
                                                     19

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 20 of 24 Pageid#: 270
  the university’s Title IX personnel used established disciplinary procedures in “an arbitrary,

  capricious, or bad faith manner in this case.” See, e.g., Lucey v. Nevada, 2009 WL 971667, at *6

  (D. Nev. Apr. 9, 2009). Here, the “equities of the situation” provide justification for this Court

  to “impose a contract implied in law.” Virginia Block, 16 B.R. at 774.

         W&L also is wrong that John has not alleged any facts showing a breach of implied

  contract under the tuition payment theory. To the contrary, the Complaint alleges multiple

  breaches of W&L’s contractual obligation, explicitly identifying W&L’s arbitrary, capricious,

  and bad faith conduct in every phase of the investigative and adjudicative process in his

  disciplinary proceeding.

         John has more than adequately alleged facts supporting his payment of tuition claim.

         C.      The Complaint Sufficiently Pleads Negligence

         W&L argues in its motion to dismiss that John’s negligence claim should be dismissed on

  two alternative grounds: (1) Virginia does not impose a duty on universities to exercise special or

  due care with respect to their disciplinary programs; (2) alternatively, if the Court identifies an

  implied contract between W&L and John, John’s negligence claim must be dismissed under the

  economic loss rule, which bars parties from recovering in tort simply by recasting a contract

  claim as a tort claim.

         With respect to the latter contention, W&L cannot have it both ways. W&L has argued

  that no contractual relationship existed between John and W&L. If that is the case, then the

  economic loss rule is not an impediment to John’s separate negligence claim. In any event, John

  wishes to clarify that he has pleaded his negligence claim in the alternative to his implied

  contract claim. If this Court finds that an implied contract exists, then John will not pursue a

  negligence claim. If this Court finds that an implied contract did not exist, then John asserts that

  W&L had a legal duty to exercise due care in the disciplinary process under general negligence
                                                   20

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 21 of 24 Pageid#: 271
  principles, notwithstanding W&L’s argument to the contrary. The Complaint alleges that this

  duty of care required W&L to perform an investigation free from gender bias or conflicts of

  interest, to provide proper training in investigating and evaluating the alleged conduct, and to

  ensure a fair and impartial hearing. (Compl. ¶ 289). W&L breached these duties as alleged

  throughout the Complaint. (Id. ¶ 20).

          “General negligence principles require a person to exercise due care to avoid injuring

  others.” RGR, LLC v. Settle, 288 Va. 260, 275 (Va. 2014). “This general duty is owed to those

  within reach of a defendant’s conduct.” Id. at 276. “Whenever one person is by circumstances

  placed in such a position with regard to another … that if he did not use ordinary care and skill in

  his own conduct with regard to those circumstances, he would cause danger of injury to the

  person … of the other, a duty arises to use ordinary care and skill to avoid such injury.” Id.

          These principles describe W&L’s relationship to John. First, John was “within reach of”

  W&L’s conduct throughout the disciplinary proceeding, which was wholly within the control of

  W&L’s Title IX personnel. Second, W&L’s investigators, Hearing Panelists, and Appeal

  Panelists knew they were in a position to cause a danger of harm to John if they did not perform

  their investigative and decision-making duties with care and skill. Here, the disciplinary

  proceeding resulted in an erroneous and unfair outcome – harm which could have been avoided

  by W&L in the exercise of ordinary care and skill. 3




  3
   This Court has noted that, “it is unlikely that Virginia would conclude that a special relationship exists
  as a matter of law between colleges and universities and their students.” Jackson v. Liberty Univ., 2017
  WL 3326972, at *9 (W.D. Va. 2017), citing Schieszler v. Ferrum Coll., 236 F. Supp. 2d 602, 608-09
  (W.D. Va. 2002). John has not alleged the existence of a “special relationship” as the basis for his
  negligence claim, which is premised on general principles of ordinary negligence as articulated by the
  Supreme Court of Virginia in Settle, supra.
                                                       21

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 22 of 24 Pageid#: 272
  IV.    CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that the Court deny W&L’s

  Motion to Dismiss and allow John to proceed with his breach of implied contract and negligence

  claims to rectify the grievous harm that W&L has inflicted on him and to win back his

  reputation, his education, and his future.

  Dated: August 5, 2019                        Respectfully submitted by:


                                               s/ David G. Harrison
                                               David George Harrison (VSB #17590)
                                               THE HARRISON FIRM, PC
                                               5305 Medmont Circle SW
                                               Roanoke, VA 24018
                                               Tel: (540) 777-7100
                                               Fax: (540) 777-7101
                                               david@harrisonfirm.us

                                               Patricia M. Hamill
                                               (Pa. I.D. No. 48416)
                                               CONRAD O’BRIEN PC
                                               1500 Market Street, Centre Square
                                               West Tower, Suite 3900
                                               Philadelphia, PA 19102
                                               Tel: (215) 864-9600
                                               Fax: (215) 864-9620
                                               phamill@conradobrien.com
                                               (Admitted Pro Hac Vice)




                                                 22

Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 23 of 24 Pageid#: 273
                                  CERTIFICATE OF SERVICE

         I certify that on August 5, 2019, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will send notification of such filing to

  W&L’s counsel of record as follows:

         R. Craig Wood, Esq.
         McGuire Woods LLP
         652 Peter Jefferson Parkway, Ste. 350
         P.O. Box 1288
         Charlottesville, VA 22902
         cwood@mcguirewoods.com

         Micah B. Schwartz, Esq.
         McGuire Woods LLP
         Gateway Plaza
         800 East Canal Street
         Richmond, VA 23219
         mschwartz@mcguirewoods.com



                                               /s David G. Harrison
                                               David G. Harrison, Esq. (VSB #17590)
                                               THE HARRISON FIRM, PC
                                               5305 Medmont Circle S.W.
                                               Roanoke, VA 24018
                                               (540) 777-7100
                                               david@harrisonfirm.us




Case 6:19-cv-00023-NKM-RSB Document 25 Filed 08/05/19 Page 24 of 24 Pageid#: 274
